DETAILED ACTION
Response to Amendment
This is a Corrected Notice of Allowability in response to Applicants Amendment filed on October 7, 2021 and the Information Disclosure Statement filed on January 10, 2022.  Claims 1-22 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 and 1/10/2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail measuring, by the computer system, performance of a plurality of the users based on aspects of the extracted information which are related to the relative responsiveness to requests from the external systems, wherein the requests are posed by the external systems and responded to via the communications devices; and assigning, by the computer system, a numerical ranking of the measured performance by each of the plurality of measured users, with respect to others of the plurality of measured users, at responding to the requests.in combination with all the elements of the independent claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 12, 2022